1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JACOBSON WAREHOUSE                                  Case No.: 19cv1885-MMA-LL
     COMPANY, INC,
12
                                        Plaintiff,       ORDER GRANTING IN PART AND
13                                                       DENYING IN PART JOINT
     v.                                                  MOTION TO EXTEND DEADLINES
14
                                                         SET FOR EARLY NEUTRAL
     SAMSUNG SDS AMERICA, INC.,
15                                                       EVALUATION AND CASE
                                      Defendant.         MANAGEMENT CONFERENCE
16
17                                                       [ECF No. 14]
18
           On December 5, 2019, the parties filed a joint motion requesting that the Court
19
     continue the December 30, 2019 Early Neutral Evaluation Conference (“ENE”) and Case
20
     Management Conference (“CMC”) to late February 2020 and continue the associated
21
     deadlines by approximately two months.1 ECF No. 14. In support, the parties state that lead
22
     counsel and party representatives with full settlement authority are not all available for an
23
     in-person ENE in San Diego on December 30, 2019 due to vacation plans. Id. at 2. The
24
25
26   1
       Specifically, the current deadlines are as follows: (1) conference pursuant to Federal Rule
27   of Civil Procedure 26(f) by December 9, 2019, (2) submit confidential ENE statements by
     December 19, 2019; (3) file Joint Discovery Plan by December 19, 2019; and (4) exchange
28   initial disclosures by December 23, 2019. ECF No. 13 at 1, 3-5.
                                                     1
                                                                                  19cv1885-MMA-LL
1    parties further state that lead counsel and party representatives are participating in private
2    mediation on December 12, 2019 in St. Louis, Missouri for this case and three other similar
3    lawsuits filed in other federal courts. Id. The parties contend that whether they reach
4    settlement or not on December 12, 2019, they will require more time beyond
5    December 30, 2019 to either document and perform under the settlement agreement or
6    complete the requirements of the Court’s November 20, 2019 order setting the ENE.
7    Id.; see also ECF No. 13.
8            The Court finds good cause to continue the ENE and CMC, but not for the length of
9    time requested because if settlement is not reached in December, the commencement of
10   discovery should not be unnecessarily delayed.2 Accordingly, the Court GRANTS IN
11   PART and DENIES IN PART the joint motion as follows:
12       Event                                Old Date                   New Date
13       ENE and CMC                          December 30, 2019          January 29, 2020
14                                            at 10:30 a.m.              at 9:30 a.m.
15       Submit confidential ENE statements December 19, 2019            January 21, 2020
16
         Meet and confer pursuant to Federal December 9, 2019            January 8, 2020
17
         Rule of Civil Procedure 26(f)
18
         File Joint Discovery Plan            December 19, 2019          January 21, 2020
19
         Exchange initial disclosures         December 23, 2019          January 22, 2020
20
21   ///
22
     ///
23
24   ///

25
26   2
       “A party may not seek discovery from any source before the parties have conferred as
27   required by Rule 26(f), except in a proceeding exempted from initial disclosure under Rule
     26(a)(1)(B), or when authorized by these rules, by stipulation, or by court order.”
28   Fed. R. Civ. P. 26(d).
                                                   2
                                                                                   19cv1885-MMA-LL
1    All other requirements remain as previously set. See ECF No. 13.
2          IT IS SO ORDERED.
3    Dated: December 9, 2019
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                        19cv1885-MMA-LL
